Order
PER CURIAM.
Alphonso Caldwell appeals from the order of the circuit court denying his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing. He claims that the motion court erred in denying his motion because he established by a preponderance of the evidence that he received ineffective assistance of trial counsel in that the evidence at the motion hearing demonstrated that competent and effective counsel would have impeached a State’s witness with his prior inconsistent statement that someone other than the appellant sold him the controlled substance in question.
Judgment affirmed. Rule 84.16(b).